Citation Nr: 1106559	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability 
(to include on a secondary basis).

5. Entitlement to service connection for a right hip disability 
(to include on a secondary basis).

6. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1971 to August 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2010, a video-
conference hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  Subsequently, 
the Veteran submitted additional evidence with a waiver of RO 
consideration.   

In his August 2008 VA Form 9 (substantive appeal) the Veteran 
limited his appeal to the matters listed on the preceding page.  
Just prior to the November 2010 hearing, the Veteran submitted an 
additional VA 9 in the matters of service connection for headache 
and bronchial disorders.  At the hearing, the Veteran and his 
representative in essence conceded that the substantive appeals 
were not timely, and that those matters are not before the Board.  

A July 2008 rating decision denied the Veteran's claim seeking a 
total rating based on individual unemployability (TDIU).  He did 
not file a notice of disagreement (NOD) with that determination, 
and it became final.  See 38 U.S.C.A. § 7105.  

The matters of service connection for sleep apnea and for 
left knee and right hip disabilities are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action on his part is required.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested in 
the Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that his current bilateral 
hearing loss disability is related to his service or to any event 
therein.  

2. Tinnitus was not manifested in service, and the preponderance 
of the evidence is against a finding that the Veteran's current 
tinnitus is related to his service or to any event therein.

3. It is reasonably shown that the Veteran has a right knee 
disability that is causally related to his service/right knee 
complaint therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3. Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim of service connection for a right knee 
disability, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist omission is harmless.  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A May 2006 letter explained the evidence necessary 
to substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in 
October (knees) and November (hearing loss and tinnitus) 2006, 
and secured medical advisory opinions in May (hearing loss and 
tinnitus) and June (knees) 2007.  The examinations and opinions 
are adequate as they considered the evidence of record and the 
reported history of the Veteran, were based on examinations of 
the Veteran that included all pertinent findings, and included an 
explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  

The Veteran has not identified any pertinent evidence in these 
matters that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	Hearing Loss and Tinnitus 

Service connection for an organic disease of the nervous system 
(to include SNHL) may be granted on a presumptive basis if such 
disease is manifested to a compensable degree within a year 
following a Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was armored reconnaissance.  His STRs 
are silent for complaints, findings, treatment, or diagnosis 
relating to tinnitus or hearing loss. 

On August 1971 service entrance examination the Veteran's ears 
were normal on clinical evaluation and puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
10
0
20
0
15

On August 1974 service separation examination the Veteran's ears 
were normal on clinical evaluation and puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
10
LEFT
20
15
20
NA
15

January 1997 private treatment records are silent as to hearing 
loss or tinnitus. 

On August 2000 occupational examination the Veteran's hearing was 
within normal limits in each ear; no ear disease or injury was.  
Puretone thresholds were 20 decibels at 500 Hz, 15 at 1 KHz, and 
25 at 2 KHz. There was no complaint of tinnitus noted.  

On August 2004 occupational examination the Veteran denied any 
ear disorders or loss of hearing.  He could hear a forced whisper 
from 20 feet in the right ear and  25 feet in the left.  No 
complaints of tinnitus were noted.  

On November 2006 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
70
LEFT
10
10
55
60
60
The Veteran reported difficulty understanding speech and that 
during service he  trained with various types of weapons, was 
assigned to tank range duty, and was exposed to large caliber 
guns, mortars, and C4 plastic explosives.  He reported post-
service occupational noise exposure from operating heavy 
equipment, backhoes, and other construction equipment and 
recreational noise exposure from hunting and chain saw use.  He 
also reported constant tinnitus that began in service in 1972 
while he was working on tank firing ranges.  The diagnosis was 
moderately severe to severe right ear SNHL and moderate to 
moderately severe left ear SNHL.

In May 2007 a VA consulting physician opined that the Veteran's 
current hearing loss and tinnitus were not caused by, or related 
to, noise exposure during military service.  It was noted that he 
had normal hearing thresholds bilaterally on entrance and 
separation examinations and that his current hearing loss and 
tinnitus were more likely caused by, or the result of, post-
military noise exposure.         

On February 2008 VA examination puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
60
70
LEFT
10
10
50
60
65

The Veteran reported military noise exposure from weapons fire, 
tanks, mortars, and C4 plastic explosives.  He reported 
postservice occupational noise trauma from operating heavy 
equipment, backhoes, and other construction equipment and 
recreational noise trauma from hunting and chain saw use.  He 
also reported he had constant tinnitus that began in service in 
1972 while he was working on a tank firing range.  The diagnosis 
was moderately severe to severe SNHL in the right ear and 
moderate to moderately severe SNHL in the left ear.

An August 2008 letter from the Veteran's wife notes that the 
Veteran "can't hear."

An August 2008 letter from the Veteran's friend G.S. notes that 
over the years the Veteran's "hearing is worse."    
During the November 2010 videoconference hearing the Veteran 
testified that he experienced ringing in his ears after being 
exposed to noise trauma from tank guns.         

In correspondence received in December 2010 the Veteran stated 
that he was exposed to artillery noise trauma and has had a loud 
ringing in his ears ever since.  

	Hearing Loss 

The Veteran alleges he has hearing loss as a result of exposure 
to noise trauma during service.  It is not in dispute that he now 
has a bilateral hearing loss disability (See November 2006 and 
February 2008 VA examination reports).  It may also be reasonably 
conceded that by virtue of his duties in armored reconnaissance 
in service he had exposure to hazardous levels of noise therein.  
However, hearing loss by VA standards was not shown in service 
and there is no evidence that SNHL was manifested in the first 
year following the Veteran's discharge from active duty.  
Consequently, service connection for bilateral hearing loss 
disability on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for SNHL as an organic 
disease of the nervous system under 38 U.S.C.A. § 1112) is not 
warranted.  
 
Under these circumstances, what is required to establish service 
connection for the bilateral hearing loss disability is competent 
evidence that relates such disability to the Veteran's service 
(to include his exposure to noise trauma therein).   

There is no competent evidence of record that relates the 
Veteran's current bilateral hearing loss disability to his 
service.  In May 2007 a VA consulting physician opined that the 
Veteran's current hearing loss was not caused by, or related to, 
noise trauma in service.  The explanation of rationale noted that 
hearing thresholds were normal bilaterally on service separation 
examination and that the current hearing loss was more likely due 
to post-service noise trauma.  This opinion is by a medical 
professional competent to provide it, and cites to supporting 
factual data, and explains the underlying rationale; hence, it is 
probative evidence in this matter.  As there is medical evidence 
to the contrary, the Board finds it to be persuasive.

The Board observes that the May 2007 VA examiner's opinion is 
consistent with (and supported by) postservice records which 
reveal that on August 2000 occupational examination a hearing 
loss disability by VA standards was not shown, and that on August 
2004 occupational examination the Veteran could hear a forced 
whisper voice beginning at 20 feet for the right ear and 25 feet 
for the left.  Such findings reflect excellent hearing acuity 
many years after service.    

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

	Tinnitus 

The Veteran alleges he has tinnitus as a result of exposure to 
noise trauma during service.  It is not in dispute that he now 
has tinnitus (as it is a disability capable of lay observation 
and the diagnosis is established essentially by subjective 
complaints).  The Veteran's exposure to noise trauma in service 
has been conceded.  However, tinnitus was not reported in 
service.  To the extent that he seeks to establish by his more 
recent accounts that he had the onset of tinnitus in service and 
continuity of the disability since, the Board finds his accounts 
to be not credible.  This is so because they are self-serving; 
the initial documented accounts by the Veteran to the effect that 
he has had tinnitus since exposure to noise trauma in service 
were not provided until after he became involved in the 
compensation-seeking process (more than 30 years postservice).   
The absence of any corroborating medical evidence supporting the 
Veteran's assertions, in and of itself, does not render his lay 
statements and hearing testimony incredible; however, the absence 
of such evidence is for consideration in assessing his 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The absence of any documented complaints of 
tinnitus during the intervening decades between service and when 
tinnitus was first clinically reported (in November 2006) - which 
he claims has been present on a daily basis since 1972 - is 
strong and persuasive evidence weighing against his accounts that 
tinnitus began in service and has persisted continuously since.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Also weighing against his claim are reports of postservice 
occupational examinations when tinnitus was not noted, and he 
denied ear disorders or loss of hearing.  Consequently, service 
connection for tinnitus on the basis that it became manifest in 
service and persisted is not warranted. 

What is therefore required to establish service connection for 
the tinnitus is competent evidence that relates such disability 
to the Veteran's service (to include his exposure to noise trauma 
therein).  He has not submitted or identified any competent 
evidence (other than his own above-discussed allegation of 
continuity of symptoms) supporting that there is, or may be, a 
nexus between any current tinnitus and his service.  The matter 
of a nexus/etiological relationship between the Veteran's 
tinnitus and his remote exposure to noise trauma in service is a 
medical question.  The Veteran has not submitted a medical 
opinion or any textual/medical treatise evidence that supports 
his theory of entitlement.  Consequently, his opinion may be 
accorded no probative value regarding the alleged nexus.   

The VA consulting physician on May 2007 examination opined that 
the Veteran's current tinnitus was not caused by or related to 
noise trauma in service.  The provider noted that the Veteran's 
puretone thresholds were normal bilaterally on service separation 
examination and attributed his tinnitus to the more likely 
etiology of postservice noise exposure.  As the opinion is by a 
medical professional competent to provide it, cites to supporting 
factual data, and includes an explanation of rationale, it is 
probative evidence in this matter.  As there is no probative 
evidence to the contrary, the Board finds it persuasive.

Notably, the initial postservice notation of tinnitus some 32 
years following his discharge from active duty is of itself a 
factor against a finding of service connection.   See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking 
service connection on the basis that the claimed disability was 
aggravated in service); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where Veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

	Right Knee Disability

Reports of August 1971 service entrance and August 1974 service 
separation examinations are silent for complaints, findings, 
treatment, or diagnosis relating to the right knee.   A September 
1971 STR notes that the Veteran complained of painful legs and 
pain in both knees.  There was no history of injury or trauma.  
X-rays were ordered and medication was prescribed.  

On October 2006 VA examination the Veteran reported that he 
injured both knees in a fall down stairs while on guard duty in 
1973.  X-rays were interpreted as revealing bipartite patella 
bilaterally, normal variant, otherwise unremarkable.   The 
examiner noted the Veteran had residuals of trauma to both knees 
with congenital bipartite patellae bilaterally.  The diagnosis 
was degenerative osteoarthritis of the bilateral knees.  

In a June 2007 VA opinion the consulting physician noted that 
after review of the claims file it was his opinion that the 
Veteran's current bilateral osteoarthritis of the knees was at 
least as likely as not related to the knee injuries he sustained 
on active duty.  He noted that while current X-rays were normal, 
it was possible that the Veteran had sustained cartilaginous and 
ligamentous damage to his knees that would not be evident on 
regular X-rays.  He summarized that with positive clinical 
findings and documentation of chronic knee problems while on 
active duty, he believed that it was at least as likely as not 
that the current knee disabilities originated while the Veteran 
was on active duty.  

At the November 2010 videoconference hearing the Veteran 
testified that he had fluid drained off his right knee a time or 
two when he was running and that he had the knee drained "up to 
twenty times" postservice.  

A January 13, 2011 VA Healthcare printout notes that the June 
2007 VA consulting physician is a medical doctor with the VA 
Healthcare System.   
The evidence of record shows that the Veteran has a right knee 
disability (VA examination found right knee degenerative 
osteoarthritis).  His STRs document right knee complaints in 
service.  To establish service connection for the current right 
knee disability he must show that it is related to his complaints 
in service.   
 
The only medical evidence of record that directly addresses the 
matter of a nexus between the Veteran's current right knee 
disability and his service, the opinion of the May 2007 VA 
consulting physician, is to the effect that it is at least as 
likely as not that the current right knee disability is indeed 
related to the complaints noted in service; the opinion-provider 
cited to documentation of chronic knee problems during the 
Veteran's active duty.  As the opinion is by a physician (trained 
to assess medical etiology), cites to supporting clinical data, 
rationale, and includes an explanation of rationale, it is 
probative evidence in this matter.  As there is no medical 
opinion evidence to the contrary (and the Board finds no reason 
to question the VA examiner's opinion), it is persuasive.  
Accordingly, the Board concludes that the competent and probative 
evidence supports the Veteran's claim; that all requirements for 
establishing service connection are met; and that service 
connection for a right knee disability is warranted.   


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for a right knee disability is granted.


REMAND

Regarding the claims of service connection for sleep apnea and 
left knee and right hip disabilities, the Board finds that 
additional notice and further development of the record are 
necessary to comply with VA's duties to notify and to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

In correspondence received in 2010, R.G. noted that "[the 
Veteran] became disabled in a vehicle accident in 2000 and was 
deemed disabled in 2004 due to arms, shoulders, lower back, hips, 
and knees."  The treatment records pertaining to the postservice 
(2000) intercurrent motor vehicle accident and the reports of any 
medical evaluations/disability determinations (e.g., for 
insurance purposes) related to that incident are pertinent (and 
may be critical) evidence in the matters at hand.  Such records 
are not associated with the claims file and they must be sought.    

The Board also notes that direct service connection may be 
granted only when a disability was incurred or aggravated in line 
of duty, and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 CFR 
§ 3.301(a).

The Veteran's STRs reveal that he injured his left knee in a fall 
down stairs in service while drunk.  The July 2007 rating 
decision on appeal notes that such was willful misconduct and 
therefore not in the line of duty.  However, the evidence of 
record does not reflect that a formal line of duty determination 
was made (or that the Veteran was advised he can appeal such 
determination).  Notably, during the November 2010 
videoconference hearing the Veteran testified that he was not 
drunk on the night of his left knee injury.  As line-of-duty is a 
threshold question (that may be dispositive in this matter) the 
Board must ensure that due process considerations have been met 
with respect to that factor.  The Board notes that line of duty 
is an appealable issue.   

A governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The evidence of record indicates that the Veteran's right hip 
disability may be related to his service-connected back and right 
knee disabilities.  Accordingly, a VA medical nexus examination 
is necessary.  

The Veteran is advised that a governing regulation 
provides that when evidence requested in connection with a 
claim (to include identifying information and releases) 
for VA benefits is not furnished within a year after the 
date of request the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	Regarding claims of secondary service 
connection for left knee and right hip 
disabilities the Veteran should be 
provided with VCAA- compliant notice, and 
offered the opportunity to respond.  

2.	The RO should ask the Veteran to identify 
all sources of any evaluation and/or 
treatment he received for injuries he 
sustained in  his 2000 motor vehicle 
accident.   The sources must identified 
must include a chronological listing of 
all providers of medical treatment he 
received following (for injuries sustained 
in) that accident, any insurance-related 
examinations/evaluations, and any 
workman's compensation or Social Security 
Administration disability determinations 
made following that motor vehicle accident 
(and the medical records considered in any 
such determinations).  The Veteran must 
also provide releases for VA to secure 
records of any and all 
treatment/examinations/evaluations/and 
disability determinations.  . The RO must 
secure for association with the claims 
file complete records from all sources 
identified.  (If records received suggest 
there are any additional pertinent records 
outstanding, and not in the Veteran's 
listing, the RO should arrange for follow-
up development for such records.)  If any 
provider does not respond to the RO's 
request for identified records of 
treatment/examination/evaluation, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility 
to ensure that the records are received.

3.	If,  and only if the Veteran responds and 
the results of the development requested 
above suggest that his right hip 
disability may be related to a service-
connected disability (is not due to the 
intercurrent motor vehicle accident), the 
RO should arrange for an orthopedic 
examination of the Veteran to determine 
the likely etiology of his right hip 
disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the claims file and examination of the 
Veteran the examiner should identify the 
most likely etiology for the Veteran's 
right hip disability, opining specifically 
whether it is at least as likely as not (a 
50% or better probability) that right hip 
disability is related to (was caused or 
aggravated by): his service connected 
right knee disability, service-connected 
back disability, or a combination of the 
two.  The examiner must explain the 
rationale for all opinions.

4.	The RO should arrange for any further 
development necessary, then  make a formal 
Line of Duty Determination regarding the 
Veteran's left knee injury in service; 
advise him of the determination; and, if 
it is not favorable, advise him of his 
appellate rights as to the determination.  
If he appeals an unfavorable 
determination, that matter must be further 
developed for appellate review (by 
issuance of a statement of the case (SOC) 
and, if he perfects an appeal, forwarding 
the matter to the Board for appellate 
consideration).

5.	The RO should then re-adjudicate the 
claims; if the provisions of 38 C.F.R. 
§ 3.158 apply to any issue, the 
readjudication must be under those 
provisions (after the Veteran has had the 
full period of time afforded under that 
regulation to respond).  If any remanded 
issue remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


